   Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 1 of 33
Filing # 129094315 E-Filed 06/19/2021 06:27:14 PM


               IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                         IN AND FOR BRO WARD COUNTY, FLORIDA

        GISELLE MARIN,

                Plaintiff,
                                                                                         Case No.
        V.
                                                                                         JURY TRIAL DEMANDED
        NCB MANAGEMENT SERVICES, INC,
                                                                                         INJUNCTIVE RELIEF SOUGHT
                Defendant.


                                                               COMPLAINT

                Plaintiff Giselle Mann ("Plaintiff') sues Defendant NCB Management Services, Inc

        ("Defendant") for violations the Florida Consumer Collection Practices Act ("FCCPA") and the

         Fair Debt Collection Practices Act ("FDCPA")

                                                   JURISDICTION AND VENUE

                 1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.          This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Broward County, Florida.

                 3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court' s jurisdiction.

                 4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.




                                                                                                                          PAGE I i of 7
                                              LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                      110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                                www JibreelLaw.coin
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 2 of 33




                                                             PARTIES

             5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

     County, Florida.

            6.          Defendant is a Pennsylvania Corporation, with its principal place of business

     located in Trevose PA 19053.

                                               DEMAND FOR JURY TRIAL

             7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                                FACTUAL ALLEGATIONS

            8.          On a date better known by Defendant, Defendant began attempting to collect a debt

     (the "Consumer Debt") from Plaintiff.

             9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

     from a transaction between the creditor of the Consumer Debt, TD Bank N.A., and Plaintiff

     involving an unsecured line of credit for the personal use of Plaintiff. (the "Subject Service").

             10.        The Subject Service was primarily for personal, family, or household purposes.

             11.        Defendant is a business entity engaged in the business of soliciting consumer debts

     for collection.

             12.        Defendant is a business entity engaged in the business of collecting consumer debts.

             13.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

     owed or due or asserted to be owed or due another.

             14.        Defendant is registered with the Florida Office of Financial Regulation as a

     "Consumer Collection Agency."

             15.        Defendant's "Consumer Collection Agency" license number is CCA0900866.




                                                                                                                        PAGE I 2 of 7
                                           LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                          www.jibraelLaw.com
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 3 of 33




            16.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

     Administrative Code.

            17.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

     Defendant does maintain, are current to within one week of the current date.

            18.      Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).

            19.      Defendant is a "person" within the meaning of Fla. Stat. § 559.72.

            20.      On a date better known by Defendant, Defendant transmitted Plaintiff s personal

     infon-nation to a third-party (the "Third-Party").

            21.      The personal information Defendant transmitted to the Third-Party included, but

     was not limited to: [1] Plaintiff' s name; 121 Plaintiff' s address; [3] the existence of the Consumer

     Debt; [4] the amount of the consumer debt; [51 the creditor of the Consumer Debt; [6] that Plaintiff

     was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

     181 that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

     (collectively, the "Transmitted Information").

            22.      The Third-Party, of whom Defendant transmitted Plaintiff s personal information

     to, complied Plaintiffs personal information and prepared a letter that was to be sent to Plaintiff

     in an attempt to collect the Consumer Debt.

            23.      The Transmitted Information affected Plaintiffs reputation. For example, the

     transmission of such information affected Plaintiff s reputation regarding the repayment of debts,

     Plaintiff s reputation of truthfulness, Plaintiff s reputation of solvency, and Plaintiff s reputation

     regarding trustworthiness.

            24.      Defendant' s transmission of Plaintiffs personal information to the Third-Party was

     a communication in connection with the collect of the Consumer Debt.

                                                                                                                     PAGE I 3 of 7
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                         w w.Jibrael La w.cuni.
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 4 of 33




            25.      In addition to transmitting Plaintiffs personal information to the Third-Party,

     Defendant also transmitted Plaintiff s personal information to other third-party entities in

     connection with the collection of the Consumer Debt. Defendant transmitted such information to

     these other third-party entities by, including but not limited to: [1] utilizing "skip trace" services;

     121 utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and 131 utilizing

     independent third-party contractors to attempt to collect the Consumer debt from Plaintiff

            26.      On a date better known by Defendant, Defendant sent the letter prepared and/or

     complied by the Third-Party to Plaintiff, of which was internally dated August 27, 2020, (the

     "Collection Letter") in an attempt to collect the Consumer Debt.

            27.      Attached as Exhibit "A" is a copy of Collection Letter.

            28.      Defendant' s transmission of Plaintiffs personal information to the Third-Party is

     an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

     Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

     of the Hunstein opinion is attached as Exhibit "B").

            29.      The Collection Letter contains a bar code and/or Quick Response ("QR") code, of

     which are indicative of Defendant' s use of the Third-Party to prepare, print, package, compile,

     and/or otherwise send the Collection Letter.

            30.      For Defendant-DC to maintain a valid consumer collection agency license with the

     Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

     from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC' s) debt

     collector methods to be in compliance with both the FDCPA and FCCPA.

            31.      Defendant knew that the Transmitted Information constituted an unlawful

     transmission of Plaintiffs personal information in violation of § 1692c(b) of the FDCPA.

                                                                                                                   PAGE I 4 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                         ww        elLa w. corn
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 5 of 33




            32.      The Third-Party did not have any legitimate need for the Transmitted Information,

     as the Transmitted Information constituted an unlawful transmission of Plaintiff s personal

     information in violation of § 1692c(b) of the FDCPA.



                                                 COUNT 1
                                       VIOLATION OF 15 U.S.C. 1692c(b)

            33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            34.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector may not communicate, in

     connection with the collection of any debt, with any person other than the consumer, his attorney,

     a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

     creditor, or the attorney of the debt collector." 15 U.S.C. 1692c(b) (emphasis added).

            35.      As set forth above, Defendant's transmission of Plaintiffs personal information to

     the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

     LEXIS 11648 ("[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

     under Article III and (2) that the debt collector's transmittal of the consumer's personal information

     to its dunning vendor constituted a communication 'in connection with the collection of any debt'

     within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA

     when it transmitted Plaintiff s personal information to the Third-Party.

            36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                     (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                     (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                     (c)       Any other relief that this Court deems appropriate under the circumstances.



                                                                                                                   PAGE 5 of 7
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                         w w.Jibra elLa w.com
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 6 of 33




                                                            COUNT 2
                                    VIOLATION OF FLA. STAT. 559.72(5)

            37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

            38.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

     shall: "[d]isclose to a person other than the debtor or her or his family information affecting the

     debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that

     the other person does not have a legitimate business need for the information or that the

     information is false." Fla Stat. § 559.72(5) (emphasis added).

            39.      As set forth above, Defendant unlawfully transmitted Plaintiff s personal

     information, by and through the Transmitted Information, to the Third-Party, whereby said

     transmitted information affective Plaintiff s reputation because the Third-Party did not have any

     legitimate need for unlawfully transmitted personal information of Plaintiff

            40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

     against Defendant, awarding Plaintiff the following relief:

                     (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                     (b)       An injunction prohibiting Defendant from engaging in further collection
                               activities directed at Plaintiff that are in violation of the FCCPA;

                     (c)       Costs and reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and

                     (d)       Any other relief that this Court deems appropriate under the circumstances.

                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                   PAGE    16 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                          vs, ww...libraelLa con,
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 7 of 33




          DATED: June 18, 2021
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail: jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail: tom@jibraellaw.COM
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:    954-907-1136
                                                                Fax:      855-529-9540




                                                                                                                PAGE I   7 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 I Phone (954) 907-1136 I Fax (855) 529-9540
                                                      ww             w.coni
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 8 of 33




                        EXHIBIT "A"
   Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 9 of 33

*
 *IV         1
             i
 Nil V ' agvnent
      r:v ice•
                                                   To make your payment online, please visit us at www.ncbi.com.

, ncorporated                                                            Creditor: TD Bank, N.A.
      ProfessionaliCollections &
      Recoveries yanagement
                                                                         Acct# : XXXXXXXXXXXX9841
                 i                                                       File# : 1009257446
       1.800.828.1110                                                    Balance: $10,900.62
                 1
                 i
                 1
          Date 08-27-2020
              i
          DearlGiselle Mann,
              i
          Youddelinquent account has been referred to this office for collection.
          You re directed to address all future correspondence and payments concerning this account to
          NCB Management Services, Inc.
          Pleas use the enclosed self-addressed envelope and put your file number in the memo portion
          of y9.r check to ensure proper credit to your account.
                  1

                                                                                               Sincerely,
                                                                                               NCB Management Services, Inc.
                                                                                               844-866-7416



    Unless y6) notify this office within 30 days after receiving this notice that you dispute the validity of this
    debt or any portion thereof, this office will assume this debt is valid. If you notify this office in writing
    within 30 days of receiving this notice that you dispute the validity of this debt or any portion thereof, this
    office will -ilobtain verification of the debt or obtain a copy of a judgment, if any, and mail you a copy of
    such judgn:ient or verification. If you request this office in writing within 30 days after receiving this
    notice, this office will provide you with the name and address of the original creditor, if different from the
    current creditor. This communication is from a debt collector. The purpose of this letter is to collect a debt.
    Any infornlation obtained will be used for that purpose.

                                              Please see reverse side for important information.

                      Hours: Mon-Thur (9AM-9PM) Fri (9AM-6PM) Sat (9AM-1PM) Eastern Time
                        NCB Management Services, Inc. PO Box 1099 Langhorne, PA 19047
                                   Please ingil payment and the bottom portion in the enclosed self-addressed envelope to ensure proper credit.




           For Pittyment and Correspondence:                                                   Giselle Mann
           NCB Management Services Inc.                                                        File# : 1009257446 - NCB Management Services, Inc.
           PO Eq.)x 1099                                                                       Client: TD Bank, N.A.
           Langhorne, PA 19047                                                                 Acct# : XXXXXXXXXXXX984I
                                                                                               Balance: $10,900.62
           ADDRESS SERVICE REQUESTED
                                              iiinniniMMEMN                                    Amount Of Payment Enclosed $
            1776 1                           1009257446NCB101




                                                                                                                       NCB Management Services, Inc..
           Giselle !Mann                                                                                               PO Box 1099
           1425 AOhur St Apt III                                                                                       Langhorne, PA 19047
           Hollywi)od, FL 33020-3702
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 10 of 33




                         EXHIBIT "B"
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 11 of 33
               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 1 of 23


                                                                             [PUBLISH]

                     IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT


                                        No. 19-14434


                         D.C. Docket No. 8:19-cv-00983-TPB-TGW



     RICHARD HUNSTEIN,

                                                                     Plaintiff - Appellant,

                                           versus

     PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                   Defendant - Appellee.



                         Appeal from the United States District Court
                              for the Middle District of Florida


                                       (April 21, 2021)

     Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

     NEWSOM, Circuit Judge:

            This appeal presents an interesting question of first impression under the

      Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 12 of 33
                USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 2 of 23



      federal statutes these days, requires us first to consider whether our plaintiff has

      Article III standing.

            The short story: A debt collector electronically transmitted data concerning

      a consumer's debt—including his name, his outstanding balance, the fact that his

      debt resulted from his son's medical treatment, and his son's name—to a third-

      party vendor. The third-party vendor then used the data to create, print, and mail a

     "dunning" letter to the consumer. The consumer filed suit alleging that, in sending

      his personal information to the vendor, the debt collector had violated 15 U.S.C. §

      1692c(b), which, with certain exceptions, prohibits debt collectors from

      communicating consumers' personal information to third parties "in connection

      with the collection of any debt." The district court rejected the consumer's reading

      of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

      matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

      under Article III, and, on the merits, whether the debt collector's communication

      with its dunning vendor was "in connection with the collection of any debt."

             We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

      fact under Article III and (2) that the debt collector's transmittal of the consumer's

      personal information to its dunning vendor constituted a communication "in

      connection with the collection of any debt" within the meaning of § 1692c(b).




                                                 2
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 13 of 33
              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 3 of 23



     Accordingly, we reverse the judgment of the district court and remand for further

     proceedings.



           Congress enacted the FDCPA "to eliminate abusive debt collection practices

     by debt collectors" and "to protect consumers against debt collection abuses." 15

     U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "Communication

     with third parties," provides that—

           Except as provided in section 1692b of this title, without the prior
           consent of the consumer given directly to the debt collector, or the
           express permission of a court of competent jurisdiction, or as
           reasonably necessary to effectuate a postjudgment judicial remedy, a
           debt collector may not communicate, in connection with the collection
           of any debt, with any person other than the consumer, his attorney, a
           consumer reporting agency if otherwise permitted by law, the creditor,
           the attorney of the creditor, or the attorney of the debt collector.

     15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—

     governs the manner in which a debt collector may communicate "with any person

     other than the consumer for the purpose of acquiring location information." 15

     U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

     communicating with anyone other than the consumer "in connection with the

     collection of any debt," subject to several carefully crafted exceptions—some

     enumerated in § 1692c(b), and others in § 1692b.

           Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital

     arising out of his son's medical treatment. The hospital assigned the debt to

                                              3
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 14 of 33

                USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 4 of 23



     Preferred Collections & Management Services, Inc. for collection. Preferred in

     turn hired Compumail, a California-based commercial mail vendor, to handle the

     collection. Preferred electronically transmitted to Compumail certain information

     about Hunstein, including, among other things: (1) his status as a debtor, (2) the

     exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

     concerned his son's _medical treatment, and (5) his son's name. Compumail used

     that information to generate and send a dunning letter to Hunstein.

            Hunstein filed a complaint, alleging violations of both the FDCPA, see 15

     U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

     see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's

     action for failure to state a claim, concluding that he hadn't sufficiently alleged that

     Preferred's transmittal to Compumail violated § 1692c(b) because it didn't qualify

     as a communication "in connection with the collection of a[ny] debt."




       The district court held for the same reason that Hunstein had not stated a claim for a violation
     of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
     state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
     § 1692c(b).

                                                      4
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 15 of 33

                 USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 5 of 23



             Hunstein appealed, and we requested supplemental briefing on the question

      whether he had Article III standing to sue, which we now consider along with the

     merits.2

                                                      II

             First things first. Because standing implicates our subject matter

      jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.

      v. Citizens for a Better Env 't, 523 U.S. 83, 101-02 (1998). Article III of the

      Constitution grants federal courts "judicial Power" to resolve "Cases" and

     "Controversies." U.S. Const. art. III, §§ 1-2. This case-or-controversy

     requirement, which has been construed to embody the doctrine of standing,

     "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,

      136 S. Ct. 1540, 1547 (2016). The "irreducible constitutional minimum" of Article

      III standing entails three elements: injury in fact, causation, and redressability.

      Lujan v. Deft. of Wildlife, 504 U.S. 555, 560-561 (1992).

             Hunstein's appeal involves the first element, injury in fact, which consists of

     "an invasion of a legally protected interest" that is both "concrete and


      2 Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
      novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (11th Cir. 2019). "We
      review the decision to dismiss Plaintiff's complaint pursuant to Rule 12(b)(6) de novo, applying
      the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
      F.3d 1264, 1268 (11th Cir. 2019). Accepting the complaint's allegations as true and construing
      the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
      stated a 'plausible claim for relief' under the FDCPA." Id. (quoting Ashcroft v. Jabal, 556 U.S.
      662, 679 (2009)).

                                                      5
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 16 of 33
                USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 6 of 23



     particularized" and "actual or imminent, not conjectural or hypothetical." Id. at

     560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964

     F.3d 990 (11th Cir. 2020), a case involving the FDCPA, we reiterated that "[e]ach

     subsidiary element of injury—a legally protected interest, concreteness,

     particularization, and imminence—must be satisfied." Id. at 996-97. The standing

     question here implicates the concreteness sub-element.

            A plaintiff can meet the concreteness requirement in any of three ways.

     First, he can allege a tangible harm     a category that is "the most obvious and

      easiest to understand" and that includes, among other things, physical injury,

     financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

      979 F.3d 917, 926 (11th Cir. 2020) (en bane); see also Huffy. TeleCheck Servs.,

      Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a "risk of

      real harm." Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

      or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

      an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

      consider each possibility in turn.

                                                  A

             Hunstein doesn't allege a tangible harm. The complaint contains no

      allegations of physical injury, financial loss, or emotional distress. Instead, the

      complaint (1) conclusorily asserts that "[i]f a debt collector 'conveys information


                                                  6
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 17 of 33

                USCA11 Case: 19-14434 Date Filed: 04/21/2021           Page: 7 of 23


     regarding the debt to a third party—informs the third party that the debt exists or

     provides information about the details of the debt—then the debtor may well be

     harmed by the spread of this information,' and (2) vaguely references the "known,

     negative effect that disclosing sensitive medical information to an unauthorized

     third-party has on consumers[.]" In his supplemental brief, Hunstein asks us to

     construe these assertions as allegations of emotional harm, arguing that he was

     "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly

     held that an issue not raised in the district court and raised for the first time in an

     appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,

     385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus

     cannot establish standing on the basis of a tangible harm.



            Nor can Hunstein demonstrate standing by the second route—showing a

     "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to

     show a concrete harm, the risk-of-harm analysis entails a more demanding

      standard—courts are charged with considering the magnitude of the risk."

      Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is

      substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.

      Put slightly differently, to constitute injury in fact, the "threatened injury must be

      certainly impending." Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013).


                                                  7
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 18 of 33

               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 8 of 23


     Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of

     the sort of information at issue here. That vague allegation falls short of a risk that

     is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,

     or is "certainly impending," Clapper, 568 U.S. at 409.



            We thus consider whether Hunstein can show standing in the third manner—

      through a statutory violation. "[The violation of a procedural right granted by

      statute can be sufficient in some circumstances to constitute injury in fact," such

      that "a plaintiff. . . need not allege any additional harm beyond the one Congress

      has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

      whether a statutory violation confers Article III standing, we should consider

     "history and the judgment of Congress." Id.

                                                1

            Starting with history, we can discern a concrete injury where "intangible

      harm has a close relationship to a harm that has traditionally been regarded as

      providing a basis for a lawsuit in English or American courts." Id. Put differently,

      we look to "whether the statutory violation at issue led to a type of harm that has

      historically been recognized as actionable." Muransky, 979 F.3d at 926.

      Muransky explains that the "fit between a new statute and a pedigreed common-




                                                8
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 19 of 33

               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 9 of 23


     law cause of action need not be perfect, but we are called to consider at a minimum

     whether the harms match up between the two." Id.

            For more than a century, invasions of personal privacy have been regarded

     as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

     England Life Ins. Co., 122 Ga. 190,50 S.E. 68 (1905); Munden v. Harris, 153 Mo.

     App. 652,134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).

     By 1977, the Restatement (Second) noted that "the existence of a right of privacy

     is now recognized in the great majority of the American jurisdictions that have

     considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law

     Inst. 1977).

            More particularly, the term "invasion of privacy" comprises an identifiable

     family of common-law torts—including, most relevantly here, "public disclosure

     of private facts." Invasion of Privacy, Black's Law Dictionary 952 (10th ed.

     2014). It is hornbook law that "[o]ne who gives publicity to a matter concerning

     the private life of another is subject to liability to the other for invasion of his

     privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

     reasonable person, and (b) is not of legitimate concern to the public." Restatement

     (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and

     Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

      has recognized "the individual interest in avoiding disclosure of personal matters"


                                                 9
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 20 of 33

              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 10 of 23



     and has recognized that "both the common law and the literal understandings of

     privacy encompass the individual's control of information concerning his or her

     person." United States Dep't of Justice v. Reporters Comm. for Freedom of the

     Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

           Having established the historical pedigree of invasion-of-privacy torts—in

     particular, the sub-species applicable to the public disclosure of private facts—we

     next consider whether Preferred's alleged statutory violation is sufficiently

     analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

     of individual privacy" as one of the harms against which the statute is directed. 15

     U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

     has sued here expressly prohibits a debt collector from "communicat[ing]" with

     any but a few persons or entities "in connection with the collection of any debt."

     Id. §1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-

     of-privacy tort, we have no difficulty concluding that it bears "a close relationship

     to a harm that has traditionally been regarded as providing a basis for a lawsuit in

     English or American courts." Spokeo, 136 S. Ct. at 1549.

           Perry v. Cable News Network, Inc., 854 F.3d 1336 (11th Cir. 2017), strongly

     supports that conclusion. Perry concerned a plaintiffs allegations that CNN

     divulged his news-viewing history to a third-party in violation of the Video

     Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                               10
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 21 of 33
               USCA11 Case: 19-14434 Date Filed: 04/21/2021          Page: 11 of 23



     to privacy in general and, more particularly, the privacy interest implicated by the

     VPPA—the interest in preventing the disclosure of personal information—the

     Court in Perry concluded that the statutory violation of the VPPA constituted a

     cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).

     Hunstein's allegations closely resemble those in Perry. The 'VPPA prohibits "[a]

     video tape service provider [from] knowingly disclos[ing], to any person,

     personally identifiable information concerning any consumer of such provider."

     18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt

     collector from "communicat[ing], in connection with the collection of any debt,

     with any person other than the consumer[.]" §1692c(b). The two statutes thus

     share a common structure—A may not share information about B with C. Because

     we find Perty' s reasoning persuasive and analogous, we adopt it here.

            Our decision in Trichell does not require a contrary conclusion. That case

     addressed a claim under a different FDCPA provision, § 1692e, which states that a

     "debt collector may not use any false, deceptive, or misleading representation or

      means in connection with the collection of any debt." 15 U.S.C. § 1692e. The

      plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

      and in assessing their claims' pedigree, we determined that the "closest historical

      comparison is to causes of action for fraudulent or negligent misrepresentation."

      964 F.3d at 998. Canvassing the common-law history of those torts, we held that


                                                11
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 22 of 33
               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 12 of 23



     the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997-

     98. That conclusion is entirely consistent with our holding here that Hunstein has

     standing to sue under a different FDCPA provision. Hunstein's claim, unlike the

      Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a

      common-law tort.

                                                 2

            Although it presents a closer question, we conclude that "the judgment of

      Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in

      only one way—through the text of duly enacted statutes. Even assuming that

      § 1692c(b) does not clearly enough express Congress's judgment that injuries of

      the sort that Hunstein alleges are actionable, here Congress went further to

      "explain itself." Huff 923 F.3d at 466. In particular, as already noted, in a section

      of the FDCPA titled "Congressional findings and declaration of purpose,"

      Congress identified the "invasion[] of individual privacy" as one of the harms

      against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

      sufficient.

             It's true that we pointed in Trichell to the FDCPA's language that a person

      may recover "any actual damage sustained by such person as a result of" an

      FDCPA violation and "such additional damages as the court may allow," 15

      U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a


                                                12
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 23 of 33

               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 13 of 23


     different provision—§ 1692e—do not ipso facto constitute a concrete injury.

     TriChell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically

     limiting the class of FDCPA plaintiffs to those with actual damages—particularly

     where, as here, the FDCPA's statutory findings expressly address the very harm

     alleged—an "invasionn of individual privacy." 15 U.S.C. § 1692(a).

                                             * * *



            Because (1) § 1692c(b) bears a close relationship to a harm that American

     courts have long recognized as cognizable and (2) Congress's judgment indicates

     that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

     has the requisite standing to sue.

                                               III

            Having determined that Hunstein has standing to sue under § 1692c(b), we

     now consider the merits of his case. Recall that § 1692c(b) states that, subject to

     several exceptions, "a debt collector may not communicate, in connection with the

     collection of any debt," with anyone other than the consumer. 15 U.S.C.

      § 1692c(b). The parties agree that Preferred is a "debt collector," that Hunstein is a

     "consumer," and that the alleged debt at issue here was a "consumer debt," all

      within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's

      transmittal of Hunstein's personal information to Compumail constitutes a




                                                13
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 24 of 33
               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 14 of 23



     "communication" within the meaning of the statute.' Accordingly, the sole

     question before us is whether Preferred's communication with Compumail was "in

     connection with the collection of any debt," such that it violates §1692c(b).

     Hunstein contends that the plain meaning of the phrase "in connection with the

     collection of any debt" and relevant precedents show that it was and does.

     Preferred, conversely, urges us to adopt a "factor-based analysis" that shows that, it

     says, its communication with Compumail was not "in connection with the

     collection of any debt."

            We begin with the plain meaning of the phrase "in connection with" and its

      cognate word, "connection." Dictionaries have adopted broad definitions of both.

      Webster's Third defines "connection" to mean "relationship or association."

      Connection, Webster's Third International Dictionary at 481 (1961), and the

      Oxford Dictionary of English defines the key phrase "in connection with" to mean

      "with reference to [or] concerning," In Connection With, Oxford Dictionary of

      English at 369 (2010). Usage authorities further explain that the phrase "in




      3Section 1692a(2) defines communication as "the conveying of information regarding a debt
      directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).

                                                   14
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 25 of 33
              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 15 of 23



     connection with" is "invariably a vague, loose connective." Bryan A. Garner,

     Garner's Dictionary of Legal Usage 440 (3d ed. 2011).

            Preferred's transmittal to Compumail included specific details regarding

     Hunstein's debt: Huristein's status as a debtor, the precise amount of his debt, the

     entity to which the debt was owed, and the fact that the debt concerned his son's

     medical treatment, among other things. It seems to us inescapable that Preferred's

     communication to Compumail at least "concerned," was "with reference to," and

     bore a "relationship [or] association" to its collection of Hunstein's debt. We thus

     hold that Hunstein has alleged a communication "in connection with the collection

     of any debt" as that phrase is commonly understood.

            Preferred resists that conclusion on three different grounds, which we

     address in turn.

                                               A

            First, Preferred relies on our interpretation of another FDCPA provision,

     § 1692e, to argue that communications "in connection with the collection of any

     debt" necessarily entail a demand for payment. In relevant part, § 1692e states that

     "[a] debt collector may not use any false, deceptive, or misleading representation

      or means in connection with the collection of any debt." 15 U.S.C. § 1692e

     (emphasis added). In the line of cases interpreting the meaning of "in connection

      with the collection of any debt" in § 1692e, we have focused on the language of the


                                               15
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 26 of 33

              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 16 of 23



     underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,

     for instance, in concluding that a law firm's letter to a consumer was "in

     connection with the collection of any debt" within the meaning of § 1692e, we

     emphasized that the letter expressly stated that the firm was attempting to collect a

     debt and was acting as a debt collector, demanded full and immediate payment,

     and threatened to add attorneys' fees to the outstanding balance if the debtors

     didn't pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres v.

     McCalla Raymer, LLC, we held that a collection letter constituted a

     "communication in connection with the collection of a[ny] debt" under § 1692e for

     similar reasons. Quoting the letter, we emphasized "that it is 'for the purpose of

     collecting a debt;' it refers in two additional paragraphs to 'collection efforts;' it

     states that collections efforts will continue and that additional attorneys' fees and

     costs will accrue; it states the amount of the debt and indicates that it must be paid

     in certified funds; and it gives the name of the creditor and supplies the law firm's

     phone number in the paragraph where it talks about payments." 755 F.3d 1299,

     1301-03 (11th Cir. 2014).

           Relying on Caceres and Reese—both of which, again, addressed § 1692e—

     the district court here adopted the following test:

           When determining whether a communication was made in connection
           with the collection of a[ny] debt, the courts look to the language of the
           communication itself to ascertain whether it contains a demand for
           payment and warns of additional fees or actions if payment is not

                                                16
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 27 of 33
               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 17 of 23



            tendered. Consequently, when determining whether the transmission
            of information to a third party constitutes a violation of the FDCPA, it
            is important to consider whether the communication makes an express
            or implied demand for payment.

            The district court's conclusion that the phrase "in connection with the

      collection of any debt" necessarily entails a demand for payment defies the

      language and structure of § 1692c(b) for two separate but related reasons—neither

      of which applies to § 1692e. First, the demand-for-payment interpretation would

      render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

      as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt

      collector may not communicate, in connection with the collection of any debt, with

      any person other than the consumer, his attorney, a consumer reporting agency if

      otherwise permitted by law, the creditor, the attorney of the creditor, or the

                                           U.S.C. § 1692c(b) (emphasis added).
      attorney of the debt collector[.]" 15U

      Communications with four of the six excepted parties—a consumer reporting

      agency, the creditor, the attorney of the creditor, and the attorney of the debt

      collector—would never include a demand for payment. The same is true of the

      parties covered by § 1692b and, by textual cross-reference, excluded from

      § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt

      collector might communicate "for the purpose of acquiring location information




                                                17
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 28 of 33

               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 18 of 23



     about the consumer." Id. § 1692b. A debt collector would presumably never make

     a demand for payment of a party matching that description.

            The upshot is that the phrase "in connection with the collection of any debt"

      in § 1692c(b) must mean something more than a mere demand for payment.

      Otherwise, Congress's enumerated exceptions would be redundant. Under the

      district court's demand-for-payment interpretation, Congress wouldn't have

      needed to include exceptions for communications with consumer reporting

      agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

      providing a debtor's location information; those communications would have been

      foreclosed ipso facto by the phrase "in connection with the collection of any debt."

      It is a "cardinal principle of statutory construction" that "a statute ought, upon the

      whole, to be so construed that, if it can be prevented, no clause, sentence, or word

      shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

      marks omitted); accord, e.g., Antonin Scalia & Bryan A. Gamer, Reading Law:

      The Interpretation of Legal Texts 174 (2012) ("If possible, every word and every

      provision is to be given effect . . . . None should be ignored. None should

      needlessly be given an interpretation that causes it to duplicate another provision or

      to have no consequence."). Because it is possible—and indeed, we think, more




                                                 18
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 29 of 33
               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 19 of 23


      natural—to interpret § 1692c(b) in a way that does not render most of its textually

      specified exceptions redundant, we will do so.

            Second, and relatedly, the district court's interpretation renders yet another

      portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

      district court essentially interpreted "in connection with the collection of any debt"

      to mean "to collect any debt." Under this interpretation, the key phrase "in

      connection with" has no independent meaning or force. But as just explained, we

      have a duty to "give effect, if possible, to every clause and word of a statute[1"

      Duncan, 533 U.S. at 174.

            The district court seems to have been led astray by its reliance on decisions

      interpreting § 1692e, whose language and operation are different from

      § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none

      of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in

      Reese or Caceres that, by reading a "demand for payment" gloss into § 1692e, we

      would render other portions of that statute redundant or meaningless. And as an

      operational matter, § 1692e—which prohibits "false, deceptive, or misleading

      representation or means in connection with the collection of any debt"—covers the

      sorts of claims that are brought by recipients of debt collectors' communications—

      i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of

      letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by


                                                19
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 30 of 33

                 USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 20 of 23



      contrast, § 1692c(b), targets debt collectors' "[c]ommunication with third parties,"

      not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the

      challenged communication. Linguistic differences aside, this practical operational

      difference undermines any argument that the meaning of the phrase "in connection

      with the collection of any debt" must necessarily be the same in § 1692c(b) as in §

      1692e.



            Preferred separately urges us to adopt the holistic, multi-factoring balancing

      test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

      Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

      confronting § 1692e's "in connection with the collection of any debt" language to

      take into account the following seven considerations:

            (1) the nature of the relationship of the parties; (2) whether the
            communication expressly demanded payment or stated a balance due;
            (3) whether it was sent in response to an inquiry or request by the
            debtor; (4) whether the statements were part of a strategy to make
            payment more likely; (5) whether the communication was from a debt
            collector; (6) whether it stated that it was an attempt to collect a debt;
            and (7) whether it threatened consequences should the debtor fail to
            pay.

      Goodson, 600 F. App'x at 431. We decline Preferred's invitation for two related

      reasons.

            First, and perhaps most obviously, Goodson and the cases that have relied on

      it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                                20
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 31 of 33

               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 21 of 23



      1692e differ both (1) linguistically, in that the former includes a series of

      exceptions that an atextual reading risks rendering meaningless, while the latter

      does not, and (2) operationally, in that they ordinarily involve different parties.

      Goodson's seventh factor—whether the communication threatened consequences

      should the debtor fail to pay—illustrates this point. It makes little sense for a debt

      collector to threaten consequences should the debtor fail to pay in a

      communication that is not sent to the debtor himself.

            Second, we believe that in the context of § 1692c(b), the phrase "in

      connection with the collection of any debt" has a discernible ordinary meaning that

      obviates the need for resort to extratextual "factors." All too often, multifactor

      tests—especially seven-factor tests like Goodson's—obscure more than they

      illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

      collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

      activity. They are likelier to get it even from a broadly framed statutory language

      than from a judge-made gestalt.



             Lastly, Preferred makes what we'll call an "industry practice" argument. It

      contrasts what it says is the widespread use of mail vendors like Compumail and

      the relative dearth of FDCPA suits against them. More particularly, Preferred

      identifies cases involving mail vendors and emphasizes that none of them hold that


                                                 21
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 32 of 33
               USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 22 of 23



      a debt collector's mail vendor violated the FDCPA. True enough, but none of the

      cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

      certainly had no obligation to sua sponte determine whether the collectors'

      communications to their vendors violated § 1692c(b). That this is (or may be) the

      first case in which a debtor has sued a debt collector for disclosing his personal

      information to a mail vendor hardly proves that such disclosures are lawful.

            One final (and related) point: It's not lost on us that our interpretation of

      § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

      We presume that, in the ordinary course of business, debt collectors share

      information about consumers not only with dunning vendors like Compumail, but

      also with other third-party entities. Our reading of § 1692c(b) may well require

      debt collectors (at least in the short term) to in-source many of the services that

      they had previously outsourced, potentially at great cost. We recognize, as well,

      that those costs may not purchase much in the way of "real" consumer privacy, as

      we doubt that the Compumails of the world routinely read, care about, or abuse the

      information that debt collectors transmit to them. Even so, our obligation is to

      interpret the law as written, whether or not we think the resulting consequences are

      particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                                22
Case 0:21-cv-61483-WPD Document 1-1 Entered on FLSD Docket 07/21/2021 Page 33 of 33

              USCA11 Case: 19-14434 Date Filed: 04/21/2021 Page: 23 of 23



     misread § 1692c(b) or even that we've properly read it but that it should be

     amended—it can say so.

                                              IV

            To sum up, Hunstein has Article III standing to bring his claim under

      § 1692c(b). Further, because Preferred's transmittal of Hunstein's personal debt-

     related information to Compumail constituted a communication "in connection

      with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,

      Hunstein adequately stated a claim.

            REVERSED and REMANDED.




                                              23
